Case 1:21-cv-00383-TWP-MJD Document 1 Filed 02/18/21 Page 1 of 3 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 GEORGETOWN DENTAL, LLC,        )
                                )
                                )
                                )
           Plaintiff,           )             Civil Action No. _________
                                )
     v.                         )             Judge ___________
                                )
 THE   CINCINNATI     INSURANCE )
 COMPANY and THE CINCINNATI )
 CASUALTY COMPANY,              )

                Defendants.               )

                                NOTICE OF REMOVAL

       Defendants, THE CINCINNATI INSURANCE COMPANY (“Cincinnati Insurance”)

and THE CINCINNATI CASUALTY COMPANY (“Cincinnati Casualty”) (hereinafter

referred to collectively as “Cincinnati” or “Defendants”)) pursuant to 28 U.S.C. §1446,

hereby remove the above-captioned action, pending in the Marion County Superior Court

as Cause No. 49D13-2101-CT-001160 to the United States District Court for the Southern

District of Indiana. Removal is based upon 28 U.S.C. § 1332. As grounds for removal,

Cincinnati states as follows:

       1.     Plaintiff GEORGETOWN DENTAL, LLC (“Plaintiff”) filed a complaint in the

Marion County Superior Court under Cause No. 49D13-2101-CT-001160 (the “State

Court Case”).

       2.     Plaintiff is seeking declaratory relief concerning insurance coverage for

alleged business income losses under a policy of insurance issued to it by The Cincinnati

Insurance Company. A true copy of the State Court Case Complaint with summons and
Case 1:21-cv-00383-TWP-MJD Document 1 Filed 02/18/21 Page 2 of 3 PageID #: 2




appearance by Plaintiff’s counsel and the appearance for Defendants’ counsel are

attached hereto as Exhibit 1. Although the State Court Complaint references the

insurance policy issued to Plaintiff, the policy was not attached as an exhibit.

        3.    Plaintiff seeks insurance coverage for loss of business income due to the

closure or reduction of its business in response to the Coronavirus and related

government orders.

        4.    Plaintiff reported that its financial losses exceed $95,000. See Exhibit 2.

        5.    There is complete diversity of citizenship among the parties.

        6.    Plaintiff is an Indiana limited liability company with its office in Georgetown,

Indiana.

        7.    Plaintiff’s sole member is Cherie Sedwick, who resides in and is a citizen of

Indiana.

        8.    Cincinnati Insurance and Cincinnati Casualty are Ohio Corporations

headquartered in Fairfield, Ohio.

        9.    Pursuant to 28 U.S.C. § 1332, the District Courts have jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between citizens of different States.

        10.   This matter is properly removed pursuant to 28 U.S.C. §1441, which permits

removal of cases to federal court based on diversity of citizenship.

        11.   Defendants were served with summons via certified mail on January 19,

2021.

        12.   This notice is timely because it is filed within 30 days of service of the

complaint. See 28 U.S.C. §1446(b).




                                              2
Case 1:21-cv-00383-TWP-MJD Document 1 Filed 02/18/21 Page 3 of 3 PageID #: 3




       13.   This Court is situated in the district and division serving the location of the

action pursuant to 28 U.S.C. §1446(a).

       14.   Defendants will also file its “Notice of Filing Notice of Removal” with the

Marion County Superior Court and then serve a copy upon Plaintiff’s counsel pursuant to

28 U.S.C. §1446(a) and (d).

       WHEREFORE, this Action should proceed in the United States District Court for

the Southern District of Indiana, Indianapolis Division, as an action properly removed

thereto.

DATED: February 18, 2021                 Respectfully Submitted,


                                         By:    /s/ Dennis M. Dolan
                                                One of the Attorneys for
                                                THE CINCINNATI INSURANCE
                                                COMPANY and THE CINCINNATI
                                                CASUALTY COMPANY
Attorneys for Defendants

Dennis M. Dolan, Attorney # 34423-45
Litchfield Cavo LLP
3235 45th Street, Suite 302
Highland, Indiana 46322
Phone: (312) 781-6584
dolan@LitchfieldCavo.com

Laurence J.W. Tooth, Attorney # IL 6314153
Litchfield Cavo LLP
303 West Madison Street, Suite 300
Chicago, Illinois 60606
Phone: (312) 781-6663
Fax:     (312) 781-6630
tooth@LitchfieldCavo.com




                                            3
